Exhibit 10.36
 
 
 
FIRST AMENDMENT TO
TECHNOLOGY CO-OPERATION AGREEMENT
November 12, 2012


BETWEEN:


                    ECO-TEK GROUP INC., (formerly known as Cliktech
Corporation), having an address at 65 Woodstream Blvd., #15, Woodbridge,
Ontario, L4L 7X6


(hereinafter referred to as “ECO-TEK”)


                                                                                                          OF
THE FIRST PART

 
-and-


                     Dr. Sabatino Nacson, Senior research Chemist, having an
address at
93 Crown Heights Crescent, Toronto, Ontario, L4J  5T1,


(hereinafter referred to as “Dr. Nacson”)


                                                                                                     OF
THE SECOND PART


           WHEREAS, ECO-TEK is a corporation, a manufacturer, marketing and
service company, with international capabilities as well as technical expertise
for sales, and distribution of various automotive products and services;


           WHEREAS, DR. NACSON, is an individual, working as a consultant
Chemist with 25 years of experience and is an inventor of chemical formulations,
processes, new products, instrumentation, patent preparation, scientific
publications and teaching professorship (ten years of which are directly related
to automotive applications); and
 
    WHEREAS, the parties previously entered into a Technology Co-Operating
Agreement on or around September 14, 2012 (the “Technology Agreement”), which
the parties now desire to amend and modify by their entry into this First
Amendment to Technology Co-Operating Agreement (the “Agreement”).
 
    NOW, THEREFORE, for $10 and in consideration of the premises and the mutual
covenants, agreements, and considerations herein contained, and other
consideration, which consideration the parties hereby acknowledge and confirm
the sufficiency thereof, the parties hereto agree as follows:


1.           Amendment to Technology Agreement.


The requirement for Eco-Tek to provide Dr. Nacson the consideration set forth in
Sections 7(b) and 7(c) of the Technology Agreement (collective the
“Consideration”) is hereby waived by Dr. Nascon and the requirement to provide
such Consideration is terminated by the parties entry into this Agreement,
effective for all purposes as of the date of the original agreement, September
14, 2012 (the “Effective Date”).
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Reconfirmation of Technology Agreement. The Parties hereby reaffirm
all terms, conditions, covenants, representations and warranties made in the
Technology Agreement, to the extent the same are not amended hereby.
 
3.           Effect of Agreement. Upon the effectiveness of this Agreement, each
reference in the Technology Agreement to “Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to such
Technology Agreement as modified or waived hereby.
 
4.           Technology Agreement to Continue in Full Force and Effect.  Except
as specifically modified herein, the Technology Agreement and the terms and
conditions thereof shall remain in full force and effect.
 
5.           Effect of Facsimile and Photocopied Signatures. This Agreement may
be executed in several counterparts, each of which is an original.  It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Agreement
signed by one party and faxed to another party shall be deemed to have been
executed and delivered by the signing party as though an original.  A photocopy
of this Agreement shall be effective as an original for all purposes.




IN WITNESS WHEREOF the parties have caused this Agreement to be
executed  effective as of the Effective Date.




Per: /s/ Ronald Kopman                                   
       Ron Kopman
       President, Eco-Tek Group Inc.


Date: November 12, 2012                                




Per: /s/ Dr. Sabatino Nacson                          
      Dr. Sabatino Nacson


Date: November 12, 2012                                



 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

